1 North Wall Quay
Dublin 1
Ireland
 
T  +353 1 622 2000
F  +353 1 622 2222
 

   [image00002.jpg]



 
Niall Tuckey
Citibank Europe plc
 
Director
1 North Wall Quay
 
ILOC Product
Dublin 1, Ireland
         
Tel +353 (1) 622 7430
   
Fax +353 (1) 622 2741
   
Niall.Tuckey@Citi.com

30 December 2016




Everest Reinsurance (Bermuda) Limited
2nd floor, Wessex House
45 Reid Street
Hamilton HM DX
Bermuda


Everest Reinsurance (Bermuda) Limited UK Branch
40 Lime Street
London EC3M 5BS
United Kingdom


(together the "Companies")




Dear Sirs,




Committed Letter of Credit Facility Letter dated 31 December 2014 between (1)
Citibank Europe plc (the "Bank"), (2) Everest Reinsurance (Bermuda) Limited and
(3) Everest Reinsurance (Bermuda) Limited UK Branch, together known as the
Companies, regarding a committed letter of credit facility in a maximum
aggregate amount of USD200,000,000, as amended on 30th November 2015 and as may
be further amended, varied, supplemented, novated or assigned from time to time,
the "Committed Facility Letter".




1.
We refer to the Committed Facility Letter. Defined terms used in this letter
shall have the meanings given to them in the Committed Facility Letter
(including where defined in the Committed Facility Letter by reference to
another document).



2.
The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:



(i)
Clause 2 of the Committed Facility Letter shall be amended and restated in its
entirety as follows:

"The Facility shall be in a maximum aggregate amount of USD200,000,000.00 (the
"Facility Limit") comprising:
(1)
Letters of Credit with a maximum tenor of 15 months inclusive of any notice
period to the beneficiaries ("Standard LCs").



(2)
Letters of Credit issued in respect of Funds at Lloyds obligations with a
maximum tenor of up to 60 months inclusive of any notice period to the
beneficiaries ("FAL LCs").   The aggregate amount in respect of FAL LCs shall
not exceed USD 150,000,000and shall be made available jointly to the Companies).



For the avoidance of doubt, all or any part of the Facility shall be available
to either Company save that a utilisation by one Company shall reduce the
remaining availability for itself and the other Company. The aggregate of all
utilisations made by the Companies under the Facility shall not exceed the
Facility Limit.
Citibank Europe plc


Directors: Breffni Byrne, Susan H. Dean (U.K.), Jim Farrell, Bo J. Hammerich
(Sweden), Deepak Jain (U.K.), Mary Lambkin, Marc Luet (France), Rajesh Mehta
(India),
Barry O'Leary, Cecilia Ronan, Patrick Scally, Christopher Teano (U.S.A.), Zdenek
Turek (Czech Republic) Francesco Vanni d'Archirafi (Italy), Tony Woods

 
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Central Bank of Ireland

--------------------------------------------------------------------------------

No credit will be issued under the Facility after 31st December, 2017 (the
"Availability End Date") and no Credit will be issued under the Facility unless
it is expressed to expire no later than 31st December, 2021. (the "Facility
Expiry Date")."


3.
Except as expressly amended by this letter, the Committed Facility Letter
remains unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Committed
Facility Letter, the terms of this letter shall prevail.



4.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This letter and any non-contractual obligations arising in
connection with it shall be governed by English law.



5.
The provisions of Clauses 13, 16 and 17 of the Committed Facility Letter apply
to this letter as if set out in full herein and as if references to the 'Letter'
in these Clauses were references to this letter.



6.
Please indicate your agreement to the foregoing by countersigning the attached
copy of this letter and returning the same to us.



 
For and on behalf of
Citibank Europe plc
 
/S/ NIALL TUCKEY
Name:                 NIALL TUCKEY                                        
 
Title:                      DIRECTOR                                             
 

 
 
We agree to the terms set out in this letter.
 
 
For and on behalf of
Everest Reinsurance (Bermuda) Limited

/S/ NIGEL EDWARDS-SMITH
Name:             NIGEL EDWARDS-SMITH                           
 
Title:                 CHIEF ADMINISTRATIVE OFFICE              
 

 
 
/S/ PAUL CLAYDEN
Name:                  PAUL CLAYDEN                                      
 
Title:               FINANCIAL COMPTROLLER                        
 

 

--------------------------------------------------------------------------------

 
For and on behalf of
Everest Reinsurance (Bermuda) Limited UK Branch

/S/ NIGEL EDWARDS-SMITH
Name:             NIGEL EDWARDS-SMITH                           
 
Title:                 CHIEF ADMINISTRATIVE OFFICE              
 

 
 
/S/ PAUL CLAYDEN
Name:                  PAUL CLAYDEN                                      
 
Title:               FINANCIAL COMPTROLLER                        
 